DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 102
Applicant’s Argument: Applicant argues on page 9 that Mirza does not teach, “wherein the broadcast message carries first data to be reported by the second terminal device to a disclosure server” in claim 14. Mirza teaches a first device (second terminal) broadcasts an advertising PDU 600, a second mobile device (first terminal) sending an ACK for the PDU, and first terminal forwards PDU 600 in a message to a server, thus it only forwards the message but does not report the first data to a disclosure server.
Examiner’s Response: Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Examiner notes that Mirza teaches sending the broadcast PDU including first data to a first terminal. The recited “first data” can include any element about the PDU or the entire PDU as the claim does not specify this term any further. The first terminal in Mirza then forwards this message to a disclosure server i.e. an IoT sensor server which may be a disclosure server as in Applicant’s specification ¶0004. See Figure 6 and ¶0052 of Mirza. A first terminal 100-2 sends PDU 625 to terminal 110, the first terminal, then terminal 110 forwards PDU 625 to the server. PDU 625 includes first data. Thus the first terminal, 110, reports the first data. There is no further recitation narrowing “to be reported” by the first terminal, such that this cited portion of Mirza would not support the claimed invention. Examiner under broadest reasonable interpretation does not considered there to be any difference between forwarding the received data without altering it to a server as in Mirza and “first data to be reported by the second terminal device to a disclosure server” as in the claimed invention. Examiner also finds no difference between the broadly recited “disclosure server” and Mirza’s sensor data server. Applicant recites no further steps performed at the first terminal regarding the reporting such that there is a clear distinction, thus simply forwarding the received message including the data is the same as to be reported by the second terminal device to a disclosure server” which makes this limitation a use case and thus is not a positive step of reporting to be performed at the first terminal since the claim recites the apparatus comprising the second terminal, thus sending any first data to a first terminal by the second terminal could arguably be for the purpose of “to be reported by the second terminal” and would not have patentable weight in determining allowability. The rejection is maintained.

Rejections under 35 USC 103
Applicant’s Argument: applicant argues on page 7-10 that the cited references fail to teach “obtaining first data carried in the broadcast message when determining that the broadcast message carries the first data” as claimed. Mirza does not disclose “obtaining” as admitted by Applicant however Hampel teaches filtering and does not teach obtaining the first data, and filtering cannot equate to determining there is first data.
Examiner’s Response: Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. Examiner first notes that even under broadest reasonable interpretation, obtaining a data packet comprising first data can be considered obtaining first data as the claim does not expressly recite actions such as storing the first data or using the first data in any way that would further narrow the step of obtaining the data. Data within a packet that is received and then forwarded can still be considered obtaining. Mirza determines reception of a broadcast PDU in Figure 6 comprising first data thus Mirza under broadest reasonable interpretation teaches “determining that the broadcast message carries the first data” as the claim does not specify any further step in determining such that merely receiving a packet comprising any data at all is considered determining first data by receiving the packet.  Examiner has applied Hampel to modify Mirza as Hampel teaches a step that can be more closely associated with obtaining first data in multiple ways. Hampel in ¶007 teaches a data message received at a device and the device obtaining first data. Examiner notes that Hampel teaches receiving a data message and applying a filter. There are numerous ways in which this can be considered obtaining first data. First, receiving the data message and performing filtering functions on the data message, i.e. the first 

   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirza et al. (“Mirza”) (US 20170064491 A1).


A second terminal device [¶0031 Figure 3 IoT device 1 in Figure 6], comprising: a processor [Figure 3] configured to determine a broadcast message, wherein the broadcast message carries first data to be reported by the second terminal device to a disclosure server [Figure, ¶0050-52, IoT device 100-1 determines advertising PDU to be broadcast at step 600 that needs to be reported to disclosure server 125, see also Figure 7 ¶0053-56 broadcast can happen several times if multiple PDUs]; and a transceiver [figure 3 ¶0031 interfaces] configured to send the broadcast message to a first terminal device on a broadcast channel [Figure 6 100-1 broadcasts PDU to terminal 110 on short range Bluetooth channel ¶0050-52, Figure 7 ¶0053-56 shows similar scenario with multiple pieces of data], and to receive a first acknowledgment message on the broadcast channel, wherein the first acknowledgment message is a response message indicating that the first terminal device successfully receives the broadcast message [Figure 6 610, ACK message sent back on short range Bluetooth channel to device 100-1 from terminal 110 indicating receipt ¶0050-52, also ¶0053-56 several ACKs received for multiple broadcasts, and see Figure 7 ¶0053-56 where this happens for each successive PDU].

Regarding claim 16, Mirza teaches:
The device according to claim 14, wherein the processor is further configured to: determine, when the transceiver receives the first acknowledgment message, whether there is new broadcast data to be sent [Figure 7 and ¶0053-55 teaches wherein IoT device may receive ACK 710 and determine more data to be broadcast 715]; send a new broadcast message in response to determining that there is new broadcast data to be sent, wherein the new broadcast message carries the new broadcast data [¶0053-56 IoT device determines new broadcast message with new data as in 715 Figure 7]; and in response to determining that there is no new broadcast data to be sent, stop sending the broadcast message [¶0053-56 Figure 7 725 IoT broadcasts final PDU and does not broadcast additional data i.e. stops broadcasting after last portion transmitted].

Regarding claim 18, Mirza teaches:
[Mirza ¶0051-52, advertisement broadcast from IoT device comprises data type indicator].

Regarding claim 19, Mirza teaches:
The device according to claim 18, wherein the first indication information includes at least one of a PDU type field, an advertising data type field, an advertising data field, an advertising data information field, or a universally unique identifier that are of an advertising PDU [Mirza ¶0051-52, advertisement broadcast from IoT device comprises PDU data type indicator considered type field]..

Regarding claim 20, Mirza teaches:
 The device according to claim 14, wherein when the second terminal device sends the broadcast message on the broadcast channel in a Bluetooth low energy manner, the broadcast message is the advertising protocol data unit (PDU), and the first acknowledgment message is a scanning request PDU, or the first acknowledgment message is an acknowledgment PDU [Mirza ¶0051-52 broadcast sent on short range Bluetooth channel, is an advertising PDU, and the acknowledgement message is an PDU acknowledgement receipt message 610 in Figure 6 sent on broadcast channel i.e. Bluetooth channel].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (“Mirza”) (US 20170064491 A1) in view of Hampel et al. (“Hampel”) (US 20160135242 A1).

	Regarding claim 1, Mirza teaches:
A method implemented by a first terminal device [Figure 6 element 110 mobile device], comprising: 
receiving a broadcast message sent by a second terminal device on a broadcast channel [Figure 6, ¶0050-52 PDU is broadcast on short range wireless channel i.e. broadcast channel by IoT device #1, see 600, and is received at mobile device 110]; 
sending a first acknowledgment message to the second terminal device on the broadcast channel [¶0051 short range wireless channel i.e. broadcast channel used to send a ACK packet back to the IoT device], wherein the first acknowledgment message is a response message indicating that the first terminal device successfully receives the broadcast message [¶0051 ACK indicating received the advertisement PDU at the mobile device]; 
determining first data carried in the broadcast message when determining that the broadcast message carries the first data [¶0051-52 and step 600-605 of Figure 6, mobile device 110 determines the PDU 600 from the IoT device broadcast, the PDU comprising sensor data payload and places this data packet along with other information into a transmission to be forwarded, thus Examiner considers this to mean the mobile device 110 by receiving the PDU is obtaining first data carried in the message]; 
and reporting the first data to a corresponding server [¶0051-52 step 615 of Figure 6 mobile device sends first data i.e. PDU to sensor data server].
[¶0076-77 Figure 7, sensor data 722 broadcasted is received at sensor 2 and receiving device filters the data by analyzing content of the packet in ¶0077 considered obtaining data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadcast reception of Mirza by expressly obtaining the data. Mirza teaches receiving the broadcast with the PDU and forwarding the PDU which could be considered obtaining the data in the broadcast and thus can be modified to expressly recite obtaining the data as in Hampel who teaches obtaining data in order to analyze the data and determine if it should be forwarded based on authenticator ¶0042. 
Mirza teaches sending the data to a server but does not expressly teach an application server however Hampel teaches a terminal performing reporting the first data to a corresponding application server [Figure 1 shows sensor node i.e. terminal 102a and 102g that receives broadcast messages rebroadcasted from neighbor sensor devices, and 102a sends this data to base station 104a to be routed to application server see ¶0033-34, ¶0076-81].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Mirza such that it is an application server as in Hampel. Mirza teaches a data server but does not indicate it can be an application server however the claim does not expressly teach the contents of the application server or the actions it takes, thus it can be modified to additional perform actions of an application server as in Hampel who teaches application servers are used for storage and analysis and use information and present it to users ¶0030-31 which is an obvious combination of prior art elements according to known techniques as the storage server in Mirza can be modified to perform the same functions as that of an application server as in Hampel as part of a convention IoT network for analyzing data.

Regarding claim 2, Mirza-Hampel teaches:
[Mirza ¶0051-52, advertisement broadcast from IoT device comprises data type indicator].

Regarding claim 3, Mirza-Hampel teaches:
The method according to claim 1, wherein when the first terminal device receives the broadcast message on the broadcast channel in a Bluetooth low energy manner, the broadcast message is an advertising protocol data unit (PDU), and the first acknowledgment message is a scanning request PDU, or the first acknowledgment message is an acknowledgment PDU [Mirza ¶0051-52 broadcast received on short range Bluetooth channel, is an advertising PDU, and the acknowledgement message is a PDU acknowledgement receipt message 610 in Figure 6 on the broadcast channel].

Regarding claim 4, Mirza-Hampel teaches:
The method according to claim 3, wherein the first indication information includes at least one of a PDU type field, an advertising data type field, an advertising data field, an advertising data information field, or a universally unique identifier that are of the advertising PDU [Mirza, advertisement PDU includes data type indicator considered PDU type field ¶0051-52].

Regarding claim 5, Mirza-Hampel teaches:
The method according to claim 1, wherein the receiving a broadcast message sent by a second terminal device on a broadcast channel comprises: receiving, by an air interface layer of the first terminal device on the broadcast channel, the broadcast message sent by the second terminal device [Mirza ¶0050-52 broadcast received on short range Bluetooth channel considered received by air interface layer see ¶0023-31 Figure 3 communication interfaces for Bluetooth considered air interface layer].

Regarding claim 6, Mirza-Hampel teaches:
[Mirza ¶0050-52 PDU acknowledgement sent by the air interface i.e. sent on the short range Bluetooth channel i.e. broadcast channel after receiving broadcast see ¶0023-31 Figure 3 communication interfaces for Bluetooth considered air interface layer].

Regarding claim 7, Mirza- teaches:
A first terminal device [¶0031, Figure 3, Figure 6 device 110], comprising: 
a transceiver [Figure 3 ¶0031 teaches interfaces] configured to receive, on a broadcast channel, a broadcast message sent by a second terminal device [Figure 6, ¶0050-52 PDU is broadcast on short range wireless channel i.e. broadcast channel by IoT device #1, see 600, and is received at mobile device 110], 
and to send a first acknowledgment message to the second terminal device on the broadcast channel [¶0051 short range wireless channel i.e. broadcast channel used to send a ACK packet back to the IoT device], wherein the first acknowledgment message is a response message indicating that the first terminal device successfully receives the broadcast message  [¶0051 ACK indicating received the advertisement PDU at the mobile device]; a processor [¶0031 Figure 3] configured to, when determining that the broadcast message carries first data, determine the first data carried in the broadcast message [¶0051-52 and step 600-605 of Figure 6, mobile device 110 obtains the PDU 600 from the IoT device broadcast, the PDU comprising sensor data payload and places this data packet along with other information into a transmission to be forwarded, thus Examiner considers this to mean the mobile device 110 by receiving the PDU is obtaining first data carried in the message]; and wherein the transceiver is further configured to report the first data to a corresponding server [¶0051-52 step 615 of Figure 6 mobile device sends first data i.e. PDU to sensor data server].
Mirza teaches receiving the broadcast with the PDU in ¶0051-52 which can arguably be considered obtaining the first data in the broadcast by receiving the PDU but does not expressly teach [¶0076-77 Figure 7, sensor data 722 received at sensor 2 is broadcast data and receiving device filters the data by analyzing content of the packet in ¶0077 considered obtaining data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadcast reception of Mirza by expressly obtaining the data. Mirza teaches receiving the broadcast with the PDU and forwarding the PDU which could be considered obtaining the data in the broadcast and thus can be modified to expressly recite obtaining the data as in Hampel who teaches obtaining data in order to analyze the data and determine if it should be forwarded based on authenticator ¶0042. 
Mirza teaches sending the data to a server but does not expressly teach an application server however Hampel teaches a terminal performing reporting the first data to a corresponding application server [Figure 1 shows sensor node i.e. terminal 102a and 102g that receives broadcast messages rebroadcasted from neighbor sensor devices, and 102a sends this data to base station 104a to be routed to application server see ¶0033-34, ¶0076-81].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Mirza such that it is an application server as in Hampel. Mirza teaches a data server but does not indicate it can be an application server however the claim does not expressly teach the contents of the application server or the actions it takes, thus it can be modified to additional perform actions of an application server as in Hampel who teaches application servers are used for storage and analysis and use information and present it to users ¶0030-31 which is an obvious combination of prior art elements according to known techniques as the storage server in Mirza can be modified to perform the same functions as that of an application server as in Hampel as part of a convention IoT network for analyzing data.

Regarding claim 8, Mirza-Hampel teaches:
The device according to claim 7, wherein the broadcast message comprises first indication information used to indicate whether the broadcast message carries the first data [Mirza ¶0051-52, advertisement broadcast from IoT device comprises data type indicator].

Regarding claim 9, Mirza-Hampel teaches:
The device according to claim 7, wherein when the first terminal device receives the broadcast message on the broadcast channel in a Bluetooth low energy manner, the broadcast message is an advertising protocol data unit (PDU), and the first acknowledgment message is a scanning request PDU, or the first acknowledgment message is an acknowledgment PDU [Mirza ¶0051-52 broadcast received on short range Bluetooth channel, is an advertising PDU, and the acknowledgement message is an PDU acknowledgement receipt message 610 in Figure 6 on the broadcast channel].

Regarding claim 10, Mirza-Hampel teaches:
The device according to claim 9, wherein the first indication information includes at least one of a PDU type field, an advertising data type field, an advertising data field, an advertising data information field, or a universally unique identifier that are of the advertising PDU [Mirza, advertisement PDU includes data type indicator considered PDU type field ¶0051-52].

Regarding claim 11, Mirza-Hampel teaches:
The device according to claim 7, wherein when receiving, on the broadcast channel, the broadcast message sent by the second terminal device, the transceiver is configured to: receive, on a broadcast channel of an air interface layer, the broadcast message sent by the second terminal device [Mirza ¶0050-52 broadcast received on short range Bluetooth channel considered received by air interface layer see ¶0023-31 Bluetooth interface for communicating signals considered air interface layer].

Regarding claim 12, Mirza-Hampel teaches:
The device according to claim 11, Mirza-Hampel teaches:
The method according to claim 5, wherein when the transceiver sends the first acknowledgment message to the second terminal device on the broadcast channel, the air interface layer sends the first acknowledgment message to the second terminal device on the broadcast channel after receiving the [Mirza ¶0050-52 PDU acknowledgement sent by the air interface i.e. sent on the short range Bluetooth channel i.e. broadcast channel after receiving broadcast see ¶0023-31 Bluetooth interface for communicating signals considered air interface layer].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (“Mirza”) (US 20170064491 A1) in view of Hampel et al. (“Hampel”) (US 20160135242 A1) and Kikuchi (US 20130242894 A1).

Regarding claim 13, Mirza-Hampel teaches The device according to claim 11, wherein when the transceiver sends the first acknowledgment message to the second terminal device on the broadcast channel, the air interface layer is to send the first acknowledgment message; and the air interface layer sends the first acknowledgment message on the broadcast channel [Mirza ¶0050-52 air interface layer sends ACK when receiving message on a broadcast channel, see ¶0023-31 Bluetooth interface for communicating signals considered air interface layer].
Mirza teaches receiving the message on the broadcast channel and sending a response but does not teach the data in the broadcast is passed to an upper layer that indicates an ACK to be sent, however this is considered conventional in determining to send an ACK for any received transmission in a mobile device as in Kikuchi who teaches the air interface layer sends received data in the received message to an upper layer of the first terminal device; the upper layer sends second indication information to the air interface layer after receiving the received data, wherein the second indication information is used to instruct the air interface layer to send the first acknowledgment message; and the air interface layer sends the first acknowledgment message after receiving the second indication information [Figure 1 shows terminal 300 with upper layer 350 and lower layer 360 considered air interface layer, and ¶0041 wherein received data via 360 is passed to upper layer processing 352, where a second indication being a delivery confirmation is passed to processor 360 instructing lower layer in ¶0042 to generate the signal including the confirmation ACK signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the upper layer processing in Mirza. Mirza teaches receiving broadcast over .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (“Mirza”) (US 20170064491 A1) in view of Palin et al. (“Palin”) (US 20200036792 A1).

Regarding claim 15, Mirza teaches:
The device according to claim 14, wherein the acknowledgement message is transmitted on the broadcast channel [Mirza ¶0050-53 ACK on the Bluetooth channel].
Mirza teaches broadcast packets and acknowledgements between devices on the broadcast but does not teach the device sends an ACK for the received ACK however Palin teaches wherein the transceiver is further configured to: send a second acknowledgment message to the first terminal device on the channel after receiving the first acknowledgment message, wherein the second acknowledgment message is a response message indicating that the second terminal device successfully receives the first acknowledgment message [Figure 2 shows gateway which may be a UE ¶0035 and in ¶0041-48 wherein gateway UE receives broadcast data in advertisement message from sensor as in 203, 222, and sends 224 scan request acknowledging the receipt, and sensor sends response acknowledging scan request receipt 226].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirza by indicating an acknowledgment message sent by the terminal in response to the acknowledgement. Mirza teaches broadcasting data and receiving an ACK and it would have been obvious to modify this process by further including a step of an additional acknowledgment indication from the terminal as in Palin in order to enable sensor data to reach the server 105 ¶0039-40 and ensure successful posts ¶0040-50. 

17 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (“Mirza”) (US 20170064491 A1) in view of Mallik et al. (“Mallik”) (US 20160119920 A1).

Regarding claim 17, Mirza teaches
The device according to claim 16.
Mirza teaches finishing a broadcast and stopping transmission but does not teach entering a sleep state.
Mallik teaches wherein in response to determining that there is no new broadcast data to be sent and stopping sending the broadcast message, the processor is configured to: power off a transceiver; or enter a deep sleep state, wherein both a transceiver and a preset communications module of the second terminal device are powered off in the deep sleep state [¶0077, ¶0089 teaches wherein a transmission circuit in a transmitting device enters a sleep mode including deactivating transceiver of the device when the device is finished transmitting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirza by indicating the transceiver is powered off after finishing the transmission. Mirza teaches broadcasting data and receiving an ACK but does not teach powering down when it is finished sending data and it would have been obvious to modify this process by further modifying the transmission circuitry to deactivate when there is no data to transmit as in ¶0089 of Mallik for reducing power consumption ¶0077. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mehta et al. (US 8432848 B2) see Figure 1B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478